DETAILED ACTION
In Applicant’s RCE filed 12/29/2020, Applicant requested entry of the Response filed 11/30/2020 wherein Applicant has amended claims 1, 9 and 15; and amended the specification. Currently, claims 1-16 are pending (claims 9-14 and 16 were previously withdrawn). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 12/29/2020, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Claim Objections
Claim 15 is objected to because of the following informalities requiring appropriate correction:
Lines 3-6 should be amended to recite “…the insertion direction of the slider is the same as a direction of a magnetic adhesive force of the first magnetic body to the second magnetic body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN (US 2014/0353313).
claim 1, AN discloses a locking device (the slide button operatively disposed on the second cover to fix the second cover to the first cover as described in the abstract is interpreted as being a “locking” device since it holds the first/second cover together) comprising:
a first frame (second cover part 43; figure 6B) having an insert hole therein (long hole 42; figure 6B);
a second frame (first cover part 31; figure 6B) having an insert recess therein (accommodation part 33), the second frame including a second magnetic body (second magnet M2 – figure 6B) wherein the first frame is secured to the second frame (as shown in figure 6B where the first/second cover parts are connected) with  the insert recess corresponding to the insert hole to form an insertion space including the insert recess and the insert hole, if the first frame is connected to the second frame (as shown in figure 6B the opening 42 is aligned with the accommodation part 33 when the first/second cover parts are connected and an insertion space is provided where button 50 is accommodated as shown in fig 6B); and
an insert member (button 50) configured to be inserted into the insertion space (as shown in fig 6B where button 50 is positioned within the insertion space) wherein the insert member is inserted in an insertion direction into the insertion space (the insertion direction is interpreted as the direction of arrow R1 in fig 3 which is the direction in which part 43 moves towards part 31 in order to insert button 50 which is within hole 42 of part 43 into accommodation part 33 of part 31 to arrive at the configuration shown in fig 6B), including a slider (slide button 50 slides within hole 42 and accommodation part 33 – para [0069]) and a third magnetic body (first magnet M1), the slider configured to slide, within the insertion space, 
AN does not, however, disclose a first magnetic body on the first frame or that the second magnetic body on the second frame has a polarity opposite to a polarity of the first magnetic body wherein the second magnetic body is configured to face the first magnetic body. AN does, however, teach use of magnets having different polarities and disposing said magnets 
With respect to claim 2, AN discloses the invention substantially as claimed (see rejection of claim 1) and AN also discloses that when the first frame (43) is connected to the second frame (31) (as shown in figure 6B) and the insert member is inserted into the first frame through the insert hole (slide button 50 is inserted into part 43 through hole 42 as shown in figure 6B) by at least a first length (length of support part 52 plus attachment part 51 as shown in figure 6B).
AN does not, however, explicitly disclose a repulsive force between the second magnetic body and the third magnetic body encourages the insert member to travel towards a bottom of the insert recess. AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would 
	With respect to claim 3, AN discloses the invention substantially as claimed (see rejection of claim 2) and AN also discloses that the insert member (button 50) is inserted into the first frame in the insertion direction through the insert hole (as shown in figure 6B) by an amount less than or equal to a second length, the second length being less than the first length (as shown in figure 6C the button 50 can be completely removed from the hole 42 and accommodation part 33 and in figure 6B the button is entirely inserted; thus the button is interpreted as being capable of being inserted to varying degrees which would result in a partial insertion at a second length that is less than the first length – first length is where the button is fully inserted as in fig 6B).
	AN does not, however, explicitly disclose that a repulsive force is exerted between the first magnetic body and the third magnetic body.
	AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have arranged 
With respect to claim 4, AN discloses the invention substantially as claimed (see rejection of claim 3) and AN also discloses that the insert member (button 50) further includes a protrusion (button part 53) protruding perpendicular to the insertion direction of the slider (as shown in figure 6B the button part 53 extends outwardly from the button structure in the longitudinal direction along parts 31 and 43 which is perpendicular to the direction in which button 50 is inserted through hole 42 into part 33 – i.e. insertion direction is lateral to the longitudinal direction of parts 31/42), and the first frame (43) further includes a stepped portion configured to contact the protrusion when the insert member slides more than a set amount in a direction opposite the insertion direction to block separation of the insert member from the locking device (edge of hole 42 forms a stepped region with the structure of part 31 as shown in figure 6B and the arrangement will physically inhibit movement of the button 50 when the intersection of 52 and 53 interlock with the stepped structure shown in figure 6B).
With respect to claim 8, AN discloses the invention substantially as claimed (see rejection of claim 1) and AN also discloses that the first frame (43) further comprises: a connecting plate configured to guide the first frame to move in a set direction when the first frame connects and separates from the second frame (adhesion part 41 attaches part 43 to sidewall 12 – figures 1-2; para [0048] and thereby guides the movement of part 43 by holding it in a position whereby it is on the top of the box structure as shown in figure 2).
claim 15, AN discloses the invention substantially as claimed (see rejection of claim 1) and AN also discloses that the slider (50) is configured to slide in at least the first direction the second direction opposite thereto (button slides within hole 42 and within parts 332 and 333 of accommodation part 33 – fig 7B; para [0069]; also, the button 50 is interpreted as being configured to move in the insertion direction and opposite to the insertion direction because button 50 is configured to move in the insertion direction to be inserted into part 33 when parts 43 and 31 are moved towards one another as shown in fig 6B and moves opposite to the insertion direction when it is removed from part 33 when parts 43 and 31 are moved apart from one another as shown in fig 6C). AN does not, however, disclose that the first direction corresponding to the insertion direction of the slider is the same as a direction of magnetic adhesive force of the first magnetic body to the second magnetic body. 
AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of AN by arranging the first and second magnetic bodies such that the first direction of movement of the slider corresponds to a direction in which magnets are attracted to one another while the second direction corresponds to the direction in which magnets generate repulsive forces against one another in order to thereby function to attract the first/second frames towards one another and hold them against one another in a fixed or locked configuration while, also, providing a mechanism to assist with separation of the 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The statement of reasons for the indication of allowable subject matter was provided in the Non-Final rejection dated 3/23/2020.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/30/2020 have been fully considered as follows:
	Regarding rejoinder of withdrawn claims 9-14, The Office has noted Applicant’s comments on page 8 of the Response, but claims 9-14 do not depend from or require all of the limitations of claims 5-7 which have been indicated as including allowable subject matter. Therefore, claims 9-14 remain withdrawn at this time.
	Regarding the objections to the drawings, Applicant’s amendments to the specification and the arguments on pages 10-11 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while 
	Regarding the claim rejections under 35 USC 112(a), Applicant’s arguments on pages 11-12 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
	Regarding the claim rejections under 35 USC 112(b), Applicant’s amendments to claim 15 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 13-16 of the Response have been fully considered but are not persuasive. 
Specifically, The Office has noted Applicant’s arguments on pages 13-14 that the button 50 of AN does not “slide” when parts 43 and 31 are moved together or apparat but, instead, slide after the parts 43 and 31 are closed to form box 1. The Office respectfully disagrees because button 50 is interpreted as being configured to move in the insertion direction (which is interpreted as the direction of arrow R1 in fig 3 which is the direction in which part 43 moves towards part 31 in order to insert button 50 which is within hole 42 of part 43 into accommodation part 33 of part 31 to arrive at the configuration shown in fig 6B) and opposite to the insertion direction because button 50 is configured to move in the insertion direction to be inserted into part 33 when parts 43 and 31 are moved towards one another as shown in fig 6B and moves opposite to the insertion direction when it is removed from part 33 when parts 43 and 31 are moved apart from one another as shown in fig 6C. Regardless of whether these 
The Office has also noted Applicant’s argument on page 14 that “the insertion space within which the slider ‘slides’ is defined as ‘including the insert recess and the insert hole’, and, thus would only formed when parts 43 and 31 are closed to form the box”. The Office respectfully disagrees because there is no requirement in the claims that both the insert recess and insert hole are provided in the same frame. Instead, the claims recite that the insert hole is in the first frame while the insert recess is in the second frame (claim 1 lines 1-4) which is not unlike the configuration of the AN device which comprises a first frame (second cover part 43; figure 6B) having an insert hole therein (long hole 42; figure 6B) and a second frame (first cover part 31; figure 6B) having an insert recess therein (accommodation part 33). Additionally, the button 50 on the AN device is capable of sliding both within hole 42 and into/out of part 33 at the same time or independently and therefore does not require parts 43 and 31 to be closed to permit sliding. Thus, for at least these reasons, the Office is not persuaded by this argument.
The Office has also noted Applicant’s arguments on pages 14-15 wherein Applicant has argued that AN does not “disclose or fairly suggest a configuration where each of the frames has magnets that attract to each other to secure the frames to each other and align the spaces therein to form the insertion space” because one magnet (M1) is on button 50 rather than being provided on the frame. The Office is not persuaded by this argument, however, because the button 50 is part of cover part 43 (i.e. interpreted as being the first frame) as shown in fig 3 and thus provides a magnet on this element.

The Office has also noted Applicant’s arguments on pages 15-16 that AN does not disclose the specifically claimed configuration of magnets or the claimed direction of magnetic adhesive force of the first magnetic body to the second magnetic body. The Office is not persuaded by these arguments, however, because although AN does not explicitly disclose the claimed arrangement of the magnets or direction of magnetic adhesive force, as described in the claim rejections above, AN does teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, as described in the rejection of claim 15, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of AN by arranging the first and second magnetic bodies such that the first direction of movement of the slider corresponds to a direction in which magnets are attracted to one another while the second direction corresponds to the direction in which magnets generate repulsive forces against one another in order to thereby function to attract the first/second frames towards one another and hold them against one another in a fixed or locked configuration while, also, providing a mechanism to assist with separation of the first/second frames to provide an unlocked or open configuration providing access to the interior of the box. Therefore, for at least this reason, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786